Citation Nr: 0325571	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-31 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
duodenal ulcer disease, status post vagotomy with 
pyeloplasty, irritable colon syndrome.

2.  Entitlement to a rating in excess of 20 percent for left 
shoulder impingement.

3.  Entitlement to temporary total disability ratings for 
periods of convalescence following left ulnar nerve surgery 
in May 1991, December 1992 and July 1996.

4.  Entitlement to total disability compensation based on 
individual unemployability (TDIU) due to service-connected 
disability.

5.  Entitlement to service connection for a left ulnar nerve 
disability.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and post-
traumatic stress disorder (PTSD) secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976, and from April 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 1996 and 
September 2002 by the San Juan, Puerto Rico, and St. 
Petersburg, Florida, Regional Offices (RO) of the Department 
of Veterans Affairs (VA).  In June 2001, the Board remanded 
the issues of entitlement to an increased rating for duodenal 
ulcer disease, status post vagotomy with pyeloplasty and 
irritable colon syndrome, entitlement to an increased rating 
for left shoulder impingement, entitlement to temporary total 
disability ratings for periods of convalescence following 
left ulnar nerve surgery in May 1991, December 1992 and July 
1996, entitlement TDIU, and entitlement to service connection 
for a left ulnar nerve disability to the St. Petersburg RO 
for additional development.  

In a September 2002 rating decision the RO denied service 
connection for an acquired psychiatric disorder, to include 
major depression and PTSD secondary to a service-connected 
disability.  The issue was included on the September 2002 
Supplemental Statement of the Case and the veteran returned a 
September 2002 statement indicating his disagreement with all 
issues discussed in that document.  Testimony was taken with 
regard to this issue during the veteran's March 2003 hearing, 
and the Board finds that the veteran has perfected his appeal 
as to this issue.

In March 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


REMAND

In a June 2001 remand the Board requested the RO schedule the 
veteran for VA examinations by appropriate specialists to 
obtain specific opinions as to the issues on appeal.  
Although the veteran underwent VA gastrointestinal and 
orthopedic examinations in August 2001, the specific opinions 
requested were not provided.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, additional development is 
required as to the issues of entitlement to an increased 
rating for duodenal ulcer disease, status post vagotomy with 
pyeloplasty and irritable colon syndrome, entitlement to an 
increased rating for left shoulder impingement, and 
entitlement to service connection for a left ulnar nerve 
disability prior to appellate review.  The issues of 
entitlement TDIU and entitlement to temporary total 
disability ratings for periods of convalescence following 
left ulnar nerve surgery in May 1991, December 1992 and July 
1996 are inextricably intertwined with these claims and must 
be deferred pending the requested development.

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the RO notified the veteran of 
this change by correspondence dated in July 2001, the record 
does not show he has been adequately notified as to how it 
applies to his increased rating claims on appeal or to his 
service connection claim for an acquired psychiatric 
disorder.

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

It is significant to note that at his personal hearing in 
March 2003 the veteran, in essence, identified medical 
treatment records pertinent to his claim.  Specifically, he 
stated he had been treated in service while in Erlangen, 
Germany, for an injury to his left elbow (VA records in May 
1991 show trauma to the left arm in 1989), that he received 
treatment at Trinity Hospital in 2002, and that he had been 
treated at the Orlando, Florida, VA Outpatient Clinic in 2002 
and 2003.  The Board also notes that although the record 
includes a September 2000 VA medical report relating the 
veteran's major depression to his service-connected 
disabilities, the opinion does not appear to have been 
provided based upon a review of the other evidence of record.  
Therefore, an additional VA examination as to this matter is 
required for an adequate opinion.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA as to the increased rating claims on 
appeal and the service connection claim 
for an acquired psychiatric disorder.  
The RO should advise him of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated him for the 
issues on appeal since December 2001, 
including the private treatment records 
from Trinity Hospital in 2002.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  The RO is specifically 
requested to obtain all pertinent 
treatment records from the Orlando VA 
Outpatient Clinic since December 2001.  

3.  The RO should attempt to obtain from 
the appropriate sources any available 
records associated with the veteran's 
claimed treatment in November 1984 at a 
service department medical facility in 
Erlangen, Germany.

4.  Thereafter, the veteran should be 
afforded a VA neurology examination to 
identify the symptoms and manifestations 
of his service-connected left shoulder 
impingement, as well as, his 
syringomyelia and left ulnar nerve 
disability.  Among the information 
obtained during the examination should be 
evidence of any inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance, to include 
evidence of functional loss, weakness, 
limitation of motion, and whether a part 
becomes painful on use and if so what 
type of use would cause pain, 
considerations of less movement than 
normal, more movement than normal, 
weakened movement, excess fatigability, 
incoordination, or pain on movement, 
swelling, deformity or atrophy of disuse 
or instability.  The claims folder must 
be available to, and reviewed by, the 
examiner.  

The examiner should also address whether 
it is possible, in this veteran's case, 
to separate the symptoms and 
manifestations of the left shoulder 
impingement from syringomyelia and any 
left ulnar nerve disability found to be 
present; if it is possible to do so, the 
report should clearly describe which 
symptoms are attributed to which 
disability.  If it is not possible to 
delineate which symptoms are attributable 
to which disability, the examiners should 
so state.  In addition, the examiner 
should be asked to opine as to the 
etiology of the syringomyelia and left 
ulnar nerve disability: in particular, 
the examiners should address whether it 
is at least as likely as not that those 
disabilities were incurred in or 
aggravated by service.  If not, they 
should be asked to address whether a 
service-connected disability caused or 
aggravated the syringomyelia or left 
ulnar nerve disability.  All findings 
must be reported in detail, and a 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

5.  The veteran should be afforded a VA 
gastrointestinal examination to identify 
the symptoms and manifestations of 
disability attributable to his duodenal 
ulcer disease, status post vagotomy with 
pyeloplasty, irritable colon syndrome.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinion given.

The examiner should address whether the 
veteran experiences demonstrably 
confirmative post-operative complications 
of stricture or continuing gastric 
retention; whether he experiences 
symptoms comparable to severe duodenal 
ulcer disease with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health; or moderately 
severe duodenal ulcer disease which is 
less than severe but with impairment of 
health manifested by anemia and weight 
loss, or recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year.  The examiner should opine as to 
which diagnostic code found in section 
4.114 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, reflects 
the predominant disability picture of the 
veteran's digestive system.  The opinion 
should be reconciled with the medical 
evidence of record, including the 
November 2000 diagnoses of paralytic 
ileus most likely secondary to narcotics.

All findings must be reported in detail, 
and a complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is as likely as not that 
he has a present acquired psychiatric 
disorder due to service or to a service-
connected disability.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinion given.

7.  The RO should review the veteran's 
claims in light of all additional 
evidence received since the 
September 2002 supplemental statement of 
the case (SSOC).  If the benefits sought 
remain denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


